Citation Nr: 9934051	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-14 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1974.  


FINDING OF FACT

Competent evidence of a current psychiatric disability, of a 
disability present in service or to a compensable degree 
within one year following service, and of a nexus between the 
current disability and service has not been submitted.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for a psychiatric disability has not been presented.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background
The veteran served on active duty from January 1972 to 
February 1974.  In July 1997 he filed this claim seeking to 
establish entitlement to service connection for a psychiatric 
disability, indicating that the Department of Veterans 
Affairs (VA) should review his service medical records and 
note that the military gave him a 10 percent disability 
rating when he was released from active duty.  The veteran 
indicated he had received no medical care for his psychiatric 
disability following service, but that during service he 
received treatment at Barksdale Air Force Base.  The Board 
notes that the DD 214, Certificate of Release or Discharge 
from Active Duty, of record contains no reference to a 
disability discharge.  The Regional Office (RO) contacted the 
veteran in August 1997 and advised him that more information 
was needed regarding post-service treatment, and that he 
should submit to the RO any originals or copies of service 
medical records that he had in his possession.  In October 
1997 the RO repeated its request of the veteran for originals 
or copies of service medical records, and identified 
alternative documents that could be submitted as a substitute 
for service medical records, such as buddy statements, 
letters written during service, and photographs taken during 
service.  The RO added that it would have to rate his claim 
based on the evidence of record if additional evidence was 
not received within the next 60 days.  

The RO requested the veteran's service medical records from 
the service department and from the veteran.  The service 
department indicated they had no records for the veteran and 
suggested VA ascertain whether the veteran had Army National 
Guard service, and if so, contact that component.  The RO did 
contact the component identified by the veteran, and received 
a copy of his 1977 enlistment examination from the Texas Army 
National Guard.  The Board notes that at the time of that 
examination the veteran reported he had no history of nervous 
trouble; his psychiatric system was characterized as normal 
by the examiner.  

In March 1998 the RO denied the veteran's claim after 
concluding it was not well grounded.  The veteran expressed 
disagreement with that decision, and was furnished a 
Statement of the Case.  He submitted a substantive appeal in 
August 1998 in which he repeated that he had a nervous 
breakdown in approximately 1973 while in Germany, and also 
was treated at Barksdale Air Force Base in 1973 for a 
psychiatric disability.  He added that his brother knew of 
his condition.  The veteran submitted a copy of a Certificate 
of Appreciation he received for his service.  The veteran 
also requested a hearing before a traveling member of the 
Board.  That hearing was scheduled for October 1999.  Notice 
of the hearing date, time and location was sent to the 
veteran at the address he provided on his substantive appeal, 
but he did not appear for the hearing and did not request a 
new hearing date.  

Applicable Laws and Regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110.  For veterans who served 90 days or more 
during a period of war, if a chronic disease such as 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service, such disease will be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no record of evidence of such disease during service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Generally, 
for a claim to be well grounded, a claimant must submit each 
of the following: (1) a medical diagnosis of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  Until 
a well-grounded claim has been presented, VA has no duty to 
assist a claimant, regardless of manual provisions that 
require additional development.  Morton v. West, 12 Vet. App. 
477 (1991), mot. for en banc review den'd July 28, 1999.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

Analysis
The veteran alleges he incurred a psychiatric disability 
during service.  His service medical records are not 
available from the National Personnel Records Center, the 
United States Army Reserve Personnel Center, or the National 
Guard, nor has the veteran been able to supply copies of 
them.  The RO asked him to provide alternative evidence of 
inservice psychiatric problems, advising him that if he did 
not do so the claim would be decided based on the record as 
it stood then.  He indicated that his brother knew of his 
"condition," but did not submit evidence from his brother.  
The Board is satisfied that the RO has taken appropriate 
steps to obtain the veteran's service medical records, and to 
notify the veteran of the necessity of obtaining alternative 
evidence of inservice and post-service psychiatric problems.  

The veteran has submitted no competent evidence of current 
disability.  To the extent his claim of entitlement to 
service connection for a psychiatric disability that he 
alleges began in service is an allegation that he currently 
has a psychiatric disability, the Board points out that as a 
layperson he is qualified only to provide competent evidence 
of the symptoms he experienced, not of the diagnosis of a 
disease, or of a nexus between a current diagnosis and an in-
service disease or injury.  Falzone v. Brown, 8 Vet. App. 398 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of an opinion from trained medical personnel of the 
current existence of a psychiatric disability, the first step 
of the Caluza analysis of a well-grounded claim is not met.  

As set out above, there is no medical evidence or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as the veteran's service medical records are 
unavailable and the veteran has not identified a medical care 
professional who treated him for a psychiatric disability 
following service, nor has the veteran supplied alternative 
evidence of in-service incurrence or aggravation of a 
psychiatric disability.  Furthermore, there is no competent 
evidence that the veteran has a psychiatric disability now 
that is related to service.  Based on the foregoing, neither 
the second nor the third steps of the Caluza analysis have 
been met.  

In the absence of competent evidence of a current psychiatric 
disability, of a disability present in service or to a 
compensable degree within one year following service, and of 
a nexus between the current disability and service, there is 
no support for a finding that this claim is plausible.  
38 U.S.C.A. § 5107.  Accordingly, the Board concludes that 
this claim is not well grounded.  

The United States Court of Appeals for Veterans Claims has 
held that VA has no duty to assist despite the VA manual 
provisions referred to by the veteran's representative in his 
written argument.  Morton.  Therefore, additional action is 
not required of VA under the facts of this case unless the 
veteran presents a well-grounded claim.  


ORDER

A well-grounded claim of entitlement to service connection 
for a psychiatric disability not having been presented, this 
claim is denied.  


		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

 

